EXHIBIT 10.1

    CROSS-DEFAULT AND TERM EXTENSION AGREEMENT, dated this 11th day of May, 1998
by and between PRL USA, Inc. ("Polo''), The Polo/Lauren Company, L.P. ("PLC"),
Polo Ralph Lauren Corporation ("PRLC"), Jones Apparel Group, Inc. ("Jones") and
Jones Investment Co., Inc. ("Jones Canada"),

    WHEREAS, certain of the parties hereto are parties to the following
agreements:

    a. A License Agreement (the "Lauren License") between Polo and Jones dated
as of October 18, 1995 with respect to products bearing the "Lauren" trademark
("Lauren Products");

    b. A Design Services Agreement (the "Lauren Design Agreement") between PRLC
and Jones dated as of October 18, 1995 with respect to Lauren Products;

    c. A License Agreement (the "Lauren Canada License") between PLC and Jones
Canada dated as of May 1, 1996 with respect to Lauren Products;

    d. A Design Services Agreement (the "Lauren Canada Design Agreement")
between PRLC and Jones Canada dated as of May 1, 1996 with respect to Lauren
Products;

    e. A License Agreement (the "Ralph License") between Polo and Jones dated as
of May , 1998 with respect to products bearing the "Ralph/Ralph Lauren"
trademark ("Ralph Products");

    f. A Design Services Agreement between PRLC and Jones with respect to Ralph
Products.

    g, A License Agreement (the "Ralph Canada License") between PLC and Jones
Canada dated as of May , 1998 with respect to Ralph Products; and

    h. A Design Services Agreement between PRLC and Jones Canada dated as of May
, 1998 with respect to Ralph Products.

    NOW, THEREFORE, in consideration of the foregoing and of the the mutual
covenants contained herein, the parties hereto hereby agree as follows:

    1. In the event the term of the Lauren License is renewed in the manner set
forth in paragraph 8 thereof, the "Renewal Term" (as defined therein) shall
expire or) December 31, 2006 instead of December 31, 2004, and the term of the
Lauren Design Agreement shall be similarly extended in accordance with its
terms.

    2. In the event the term of the Lauren Canada License is renewed in the
manner sat forth in paragraph 8 thereof, the "Renewal Term" (as defined therein)
shall expire

--------------------------------------------------------------------------------

on December 31, 2006 instead of December 31, 2004, and the term of the Lauren
Canada Design Agreement shall be similarly extended in accordance with its
terms.

    3. Any Event of Default under any of the above-referenced agreements shall
constitute an Event of Default under all of the above-referenced agreements,
and, except as may otherwise be agreed upon in a writing signed by the relevant
parties, the termination or expiration of any of the above-referenced agreements
shall result in the simultaneous termination or expiration of all of the
above-referenced agreements.

    IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the day of May   , 1998.

PRL USA, INC.
 
 
By: /s/
  THE POLO/LAUREN COMPANY, L.P.
By: PRL International, Inc.
 
By: /s/
  POLO RALPH LAUREN
 CORPORATION
 
/s/ Michael Newman
  JONES APPAREL GROUP, INC.
 
 
By: /s/ Jackwyn L. Nemerov
     President JONES INVESTMENT CO., INC.
 
By: /s/ Norman J. Shuman, VP



 

   

 

 